FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                   UNITED STATES COURT OF APPEALS                July 13, 2012
                               TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                 Clerk of Court


 MICHAEL JAMES CHIPMAN,

             Plaintiff - Appellant,
                                                       No. 11-1543
 v.                                       (D.C. No. 1:10-CV-01679-MSK-BNB)
                                                      (D. Colorado)
 NANCY WHITE; BARRY JOHNSON;
 JOANN STOCK; ALL EMPLOYEES
 OR CONTRACTORS OF STERLING
 CORRECTIONS [sic] FACILITY,

             Defendants - Appellees.


                                      ORDER *


Before MURPHY, EBEL, and HARTZ, Circuit Judges.


      Michael Chipman, a Colorado state inmate proceeding pro se, brought

claims under 42 U.S.C. § 1983 against three defendants based on their alleged

failure to provide him proper medical care and to comply with rules for making

prison housing assignments. He seeks to appeal the district court’s order granting

the defendants’ motions for summary judgment and to strike his second amended



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
complaint. The defendants have moved to dismiss the appeal on the ground that

the notice of appeal was untimely. We agree and dismiss the appeal.

      “In a civil case . . . the notice of appeal . . . must be filed with the district

clerk within 30 days after entry of the judgment or order appealed from.” Fed. R.

App. P. 4(a)(1)(A). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). “Pro

se status does not excuse the obligation of any litigant to comply with the

fundamental requirements of the Federal Rules of Civil and Appellate Procedure.”

Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (internal quotation

marks omitted). The party invoking appellate jurisdiction has the burden of

establishing it. See United States v. Ceballos-Martinez, 371 F.3d 713, 715 (10th

Cir. 2004).

      The judgment against Mr. Chipman was entered on October 19, 2011. His

notice of appeal, however, was not filed until December 2, well after the 30-day

deadline. He submits two reasons why we should nevertheless consider his

appeal. Neither is persuasive.

      First, Mr. Chipman states that we should grant him an extension of time to

file his notice of appeal because limits on his access to the law library, copying

services, and postal services kept him from timely filing his notice. But only the

district court may grant such an extension. See Fed. R. App. P. 26(b)(1) (“[T]he

court may not extend the time to file . . . a notice of appeal (except as authorized

                                          -2-
in Rule 4).”); id. 4(a)(5)(A) (“The district court may extend the time to file a

notice of appeal . . . .” (emphasis added)); 16A Charles A. Wright et al., Federal

Practice and Procedure § 3950.3 (4th ed. 2008) (“Rule 4(a)(5) governs extensions

of the time to appeal in civil cases. It places the power to extend the appeal time

in the hands of the district judge; Rule 26(b) forbids the courts of appeals from

doing so.” (footnote omitted)). And the deadline for filing a district-court motion

for an extension of time has passed. See Fed. R. App. P. 4(a)(5)(A)(i) (motion for

extension must be filed “no later than 30 days after the time prescribed by this

Rule 4(a) expires”).

      Second, Mr. Chipman invokes the prison-mailbox rule. Fed. R. App. P.

4(c)(1) states:

      If an inmate confined in an institution files a notice of appeal in
      either a civil or a criminal case, the notice is timely if it is deposited
      in the institution’s internal mail system on or before the last day for
      filing. If an institution has a system designed for legal mail, the
      inmate must use that system to receive the benefit of this rule.
      Timely filing may be shown by a declaration in compliance with 28
      U.S.C. § 1746 or by a notarized statement, either of which must set
      forth the date of deposit and state that first-class postage has been
      prepaid.

We have read Rule 4(c)(1) to mean (1) that “[i]f a prison lacks a legal mail

system, a prisoner must submit a declaration or notarized statement setting forth

the notice’s date of deposit with prison officials and attest that first-class postage

was pre-paid,” Ceballos-Martinez, 371 F.3d at 717; and (2) that when a prison has

a satisfactory legal mail system, the inmate is not required to submit a declaration

                                          -3-
or notarized statement and instead may satisfy the requirements of Rule 4(c) by

“alleging and proving that he or she made timely use of” that system, Price v.

Philpot, 420 F.3d 1158, 1166 (10th Cir. 2005). Although “the text of the rule

does not require the prisoner to [show compliance with Rule 4(c)(1)] at any

particular time, at the very least, the prisoner must file it before we resolve his

case.” Ceballos-Martinez, 371 F.3d at 716 n.4.

      Mr. Chipman’s opening brief asserts that “both the Notice to be filed with

the Clerk and the notification of opposing counsel were signed over to the

Sterling Prison Legal Mail system on the afternoon of [November] 18th, which

the records show.” Aplt. Br. at 3(d). But he has attached no records to his brief

and cites to none. He has thus neither proved that he made timely use of a

satisfactory legal mail system nor submitted a qualifying declaration or notarized

statement.

      We GRANT defendants’ motion and DISMISS this appeal for lack of

jurisdiction.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -4-